     Case: 1:20-cv-05905 Document #: 14-3 Filed: 10/09/20 Page 1 of 14 PageID #:1817




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
HANGZHOU CHIC INTELLIGENT                         )
TECHNOLOGY CO., LTD. and UNICORN                  )
GLOBAL, INC.,                                     )
                                                  )
                        Plaintiffs,               )   Case No.: 20-cv-5905
                                                  )
         v.                                       )   Judge Steven C. Seeger
                                                  )   Magistrate Judge M. David Weisman
THE PARTNERSHIPS AND                              )
UNINCORPORATED ASSOCIATIONS                       )
IDENTIFIED ON SCHEDULE A,                         )
                                                  )
                        Defendants.               )

                              DECLARATION OF JINYUAN LEI

I, Jinyuan Lei, declare as follows:

1.       This declaration is based upon my personal knowledge of the facts stated herein or based

on review of business records or documents prepared for declaration or in the regular course of

business. If called as a witness, I could and would testify to the statements made herein.

2.       I am the manager of Unicorn Global, Inc. (“Unicorn”). Unicorn is a corporation that is

based in City of Industry, California, and sells and distributes self-balancing personal

transporters. Such transporters are generically known as hoverboards, electric scooters, electric

bikes, and electric skateboards. Unicorn often distributes these products under licenses and other

distribution agreements.

3.       More specifically, Unicorn is the exclusive United States licensee and distributor of

hoverboard products manufactured and exported by Hangzhou Chic Intelligent Technology Co.,

Ltd. (“Chic”). For example, Unicorn sells, through affiliates and licensees, various hoverboard

models embodying patented features claimed in patents licensed from Chic.
     Case: 1:20-cv-05905 Document #: 14-3 Filed: 10/09/20 Page 2 of 14 PageID #:1818




4.       Unicorn’s products have earned high reviews and industry praise. For example, the

FLYING-ANT Hoverboard, 6.5 Inch Self Balancing Hoverboards, and the hoverboard for Kids

& Adults have maintained a 4.4 out 5 review with at least 509 reviews at the time of this

declaration.




5.       Chic has received several US patents relating to hoverboard products, including but not

limited to, US Patent Nos. D737,723; D738,256; D785,112, D784,195, 10,696,347, and

10,696,348 (“Patents-in-Suit”) and Unicorn owns a license to the Patents-in-Suit. The Patents-

in-Suit claim and illustrate ornamental features of self-balancing personal transporters. The

following four tables summarily illustrate the figures in the design patents of the Patents-in-Suit.




                                                 2
Case: 1:20-cv-05905 Document #: 14-3 Filed: 10/09/20 Page 3 of 14 PageID #:1819




                       Table 1: Figures in the ’D723 Patent

 Patent                               Claim                           Issue Date
Number                                                                September
D737,723                                                                1, 2015




                                        3
Case: 1:20-cv-05905 Document #: 14-3 Filed: 10/09/20 Page 4 of 14 PageID #:1820




 Patent                             Claim                             Issue Date
Number                                                                September
D737,723                                                                1, 2015




                                      4
Case: 1:20-cv-05905 Document #: 14-3 Filed: 10/09/20 Page 5 of 14 PageID #:1821




                       Table 2: Figures in the ’D256 Patent

 Patent                              Claim                           Issue Date
Number                                                               September
D738,256                                                               8, 2015




                                        5
Case: 1:20-cv-05905 Document #: 14-3 Filed: 10/09/20 Page 6 of 14 PageID #:1822




 Patent                             Claim                            Issue Date
Number                                                               September
D738,256                                                               8, 2015




                                      6
Case: 1:20-cv-05905 Document #: 14-3 Filed: 10/09/20 Page 7 of 14 PageID #:1823




                       Table 3: Figures in the ’D112 Patent

 Patent                              Claim                           Issue Date
Number                                                                April 25,
D785,112                                                                2017




                                        7
Case: 1:20-cv-05905 Document #: 14-3 Filed: 10/09/20 Page 8 of 14 PageID #:1824




 Patent                              Claim                           Issue Date
Number                                                                April 25,
D785,112                                                                2017




                      Table 4: Figures in the ’D195 Patent.


 Patent                              Claim                           Issue Date
Number                                                                April 18,
D784,195                                                                2017




                                       8
     Case: 1:20-cv-05905 Document #: 14-3 Filed: 10/09/20 Page 9 of 14 PageID #:1825




  Patent                                      Claim                                  Issue Date
 Number                                                                               April 18,
 D784,195                                                                               2017




6.       The 10,696,347 patent includes 20 claims and claims are directed to various features of

an innovative electric balance vehicle comprising a housing which includes a first side rotatable

relative to a second side and a support structure mounted within the housing. The 10,696,348

patent includes 21 claims and the claims are also directed to various features of a sturdy and


                                                 9
 Case: 1:20-cv-05905 Document #: 14-3 Filed: 10/09/20 Page 10 of 14 PageID #:1826




easy to operate electric balance vehicle comprising a housing which includes a first side rotatable

relative to a second side and a support structure mounted within the housing FIG. 2 below is an

exploded view of the 10,696,347, and 10,696,348 patents:




                                                10
 Case: 1:20-cv-05905 Document #: 14-3 Filed: 10/09/20 Page 11 of 14 PageID #:1827




7.     In 2019 Unicorn has sold at least about approximately 100,000 units via Unicorn’s

channels on Amazon.com, and with an average sales price of about $110.00 per unit, Unicorn

generated about $11 million in sales. Based on these sales we projected a growth of 20% per

year over the next two years. But units sold by unauthorized sellers, such as defendants, are

exceeding those sold by Unicorn.

8.     I perform, supervise, and/or direct investigations related to number of units exported from

China to the United States by other sellers, including investigations related to the infringement of

its hoverboard designs. Our recent investigation revealed that the defendants in this case and

defendants in other similar cases employ various tactics by increase sales and evading

enforcement efforts. For example, infringers like defendants will often ship products in small

quantities via international mail to minimize detection by U.S. Customs and Border Protection.

9.     In addition, defendants will use misleading descriptions of goods to further evade

enforcement efforts. For example, as part of the investigation, more than 100,000 “hoverboard”

or “self-balancing vehicle” units that feature the patented designs and features were shipped from

China to the United States in the first six months of 2020 by sellers who are not authorized by

Unicorn. Such shipments exceed Unicorn’s total by about 40% for the same period last year.

10.    Moreover, as part of the investigation, the number of unauthorized units shipped from

China to the United States could be even greater if defendants were to use descriptions other than

“hoverboard” or “self-balancing vehicle.” For example, shipments with a description of

“scooter” exceeded 600,000 units between January 1 and June 30, 2020.

11.    Our investigation has also revealed that defendants are sophisticated at concealing their

identities and often use multiple fictitious names and addresses to register and operate their




                                                11
 Case: 1:20-cv-05905 Document #: 14-3 Filed: 10/09/20 Page 12 of 14 PageID #:1828




network of online marketplace accounts identified in Schedule A to the Complaint (collectively,

the “Defendant Internet Stores”).

12.    On information and belief, infringers like defendants regularly operate multiple online

marketplace accounts on various platforms using the identities, such as those listed in Schedule

A to the Complaint. Once they receive notice of a lawsuit, they will register new aliases with

online marketplaces, as well as other unknown fictitious names and addresses, and move assets

(e.g., money, sales records, and infringing products) to other locations. Such Defendant Internet

Store registration patterns are one of many common tactics used by defendants to conceal their

identities, the full scope and interworking of their operation, to avoid being shut down, and to

evade enforcement efforts.

13.    I, or someone working under my direction, analyzed each of the Defendant Internet

Stores and determined that Infringing Products were being offered for sale to residents of the

United States, including Illinois residents. This conclusion was reached based on one or more of

the following: visual inspections of the product images listed for sale on each Defendant Internet

Store look the same as the Patents-in-Suit, the price at which the Infringing Products were

offered for sale undercuts the patented products, descriptions of the products, inspection and

analysis of a sample of at least one infringing product, and other features commonly associated

with websites selling infringing products mirror that of the patented products. Unicorn has not

granted a license or any other form of permission to the defendants listed in Schedule A to the

Complaint to manufacture, use, sale, offer to sell, or import products that practice the Patents-in-

Suit. In addition, each defendant Internet Store offered shipping to the United States, including

the state of Illinois. True and correct copies of screenshots showing the active defendant Internet

Stores reviewed are attached as Exhibit 1 of the Complaint.




                                                 12
 Case: 1:20-cv-05905 Document #: 14-3 Filed: 10/09/20 Page 13 of 14 PageID #:1829




14.    None of the defendants listed in Schedule A to the Complaint are authorized retailers of

products featuring the patented designs and features claimed in the Patents-in-Suit.

15.    Even though defendants operate under multiple fictitious names, there are numerous

similarities among the Defendant Internet Stores. The Defendant Internet Stores include notable

common features, including accepted payment methods, check-out methods, metadata,

illegitimate search engine optimization (SEO) tactics, lack of contact information, identically or

similarly priced items and volume sales discounts, the same incorrect grammar and misspellings,

similar hosting services.

16.    Infringers such as the defendants typically operate multiple credit card merchant accounts

and PayPal accounts behind layers of payment gateways, so that they can continue operation

despite Unicorn’s enforcement efforts. On information and belief, defendants maintain offshore

bank accounts and regularly move funds from their PayPal accounts or other financial accounts

to off-shore bank accounts outside the jurisdiction of this Court.

17.    Unfortunately, monetary damages cannot adequately compensate Unicorn for this

ongoing infringement, because monetary damages fail to address the entire harm to Unicorn’s

control over its rights in the patented designs and features. Furthermore, monetary damages are

difficult, if not impossible, to accurately ascertain due to the inability to calculate measurable

damage caused to Unicorn’s control over its rights in the patented designs and features,

reputation, goodwill, loss of pricing power, diminished market share, and inability to fully

exploit the patented designs and features.

18.    In particular, Defendants’ sales cause Unicorn’s loss of pricing power, which forces

Unicorn to compete in unfair pricing competition to maintain sales. This leads to defendants to

flood the marketplace with inferior quality products that not only tarnish Unicorn’s goodwill—as




                                                 13
Case: 1:20-cv-05905 Document #: 14-3 Filed: 10/09/20 Page 14 of 14 PageID #:1830
